DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1–13, drawn to method of fabricating piezoelectric structures, in the reply filed on 04/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 14, 16, 20, 21, and 24–26 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 9, the recitations of "the on state" in line 3  and "the off state" in line 6 lack antecedent basis. 
	As to claim 12, the recitations of "the polymer melt" in line 1 and "the longitudinal axis" in line 2 lack antecedent basis. 
As to claim 13, the recitation of "substantially similar to a natural frequency of the additive manufacturing apparatus" is indefinite. The term “natural” is a relative term which renders the claim indefinite. The term “natural” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially similar ” is a relative term which renders the claim indefinite. The term “substantially similar ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Substantially similar is particularly difficult within the realm of frequencies because its unclear whether the Applicant means that the frequencies are very nearly identical or a related multiple (think harmonic scale or two singers singing or harmonic multiples). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10–11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GIFFORD PG Publication No.  20180326660.
As to claim 1, GIFFORD discloses a method of producing a structure having selectable piezoelectric properties using an additive manufacturing apparatus, the method comprising:
	coupling an ultrasound generating (32F, 3275; ¶276) device to a print head (32F, 3205) of the additive manufacturing apparatus (¶275–276);
	transmitting acoustic energy from the ultrasound generating device to the print head to vibrate the print head in an oscillatory manner (¶276–277);
	extruding a feed material from the print head; moving the print head in at least one dimension relative to a substrate on which the structure is being manufactured; and dispensing layers sequentially on top of each other to form the structure (Figures 33A–34B and ¶278–¶288).
As to claim 8, GIFFORD discloses the method of claim 1, wherein transmitting acoustic energy comprises selectively applying acoustic energy to the print head by changing the ultrasound generating device between an on state and an off state (¶278). 
	 As to claim 10, GIFFORD discloses the method of claim 1, wherein each layer being dispensed has a shape corresponding to a portion of a cross-section of the structure being manufactured (Figures 33A–34B and ¶278–¶288).
	As to claim 11, GIFFORD discloses the method of claim 1, wherein vibrating the print head in the oscillatory manner comprises moving the print head in a direction orthogonal to a longitudinal axis of the print head and/or in a direction parallel to the longitudinal axis of the print head (Figures 33A–34B and ¶278–¶288). 
	 
	As to claim 13, GIFFORD discloses the method of claim 1, wherein the acoustic energy has a frequency that is substantially similar to a natural frequency of the additive manufacturing apparatus (¶276). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2–7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated by GIFFORD PG Publication No.  20180326660.
As to claim 2, GIFFORD discloses the method of claim 1. 
GIFFORD's discussion with the above referenced embodiment is silent to the material. GIFFORD further teaches wherein the feed material comprises a polymeric material (¶83).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of GIFFORD into the generic embodiment of GIFFORD referenced above for the benefit of three-dimensionally printing from a source fed by a filament (as taught by GIFFORD at ¶83). 
	As to claim 3, GIFFORD makes obvious the method of claim 2.
GIFFORD further discloses wherein the polymeric material is heated by a heater block within a hot-end section of the print head to form a polymer melt (see 3240 referenced in Figure 32a and illustrated in Figure 32f and ¶270). 
	As to claim 4, GIFFORD makes obvious the method of claim 3. 
The method above, by arriving at applying acoustic energy to a heated polymeric chain, will arrive the step of wherein the acoustic energy causes an alignment and/or relaxation of polymeric chains within the polymer melt as this is the natural consequence of the forces within the polymer when energy (heat/vibration) is applied.
	As to claim 5, GIFFORD makes obvious the method of claim 4. 
GIFFORD fails to disclose wherein the alignment and/or relaxation of the polymeric chains causes the structure to have piezoelectric properties. 
GIFFORD further teaches using the heat and the agitation to heat and agitate piezo materials (¶284) and creating a product has structure with piezoelectric properties (¶329).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to with the specific teachings of using piezo materials to look to the portion of ¶329 and incorporate the teachings therefrom for the benefit of creating materials that can stretch and contract (as taught by GIFFORD at ¶329). 
This would arrive at wherein the alignment and/or relaxation of the polymeric chains causes the structure to have piezoelectric properties. 
	As to claim 6, GIFFORD discloses the method of claim 5. 
 GIFFORD further teaches using a cooling fan (¶95). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate this cooling fan into the embodiment above for the benefit of cooling the printed material (as taught by GIFFORD at ¶95).
This would arrive at to cool the printed material cooling the polymer melt after extrusion from the print head to fix the polymeric chains within the polymer melt, such that the alignment and/or relaxation of the polymeric chains is maintained by a hardening of the polymer melt during the cooling thereof. 
	As to claim 7, GIFFORD discloses the method of claim 2.
GIFFORD further teaches using the heat and the agitation to heat and agitate piezo materials (¶284) and creating a product has structure with piezoelectric properties made out of PVDF (¶329).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to with the specific teachings of using piezo materials to look to the portion of ¶329 and incorporate the teachings therefrom for the benefit of creating materials that can stretch and contract (as taught by GIFFORD at ¶329). 
This would arrive at wherein the alignment and/or relaxation of the polymeric chains causes the structure to have piezoelectric properties. 
As to claim 12, GIFFORD discloses the method of claim 10.
GIFFORD discloses the nozzle being coaxial to the longitudinal axis of the print head (32F).
GIFFORD's discussion with the above referenced embodiment is silent to the material. GIFFORD further teaches wherein the feed material comprises a polymeric material (¶83).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of GIFFORD into the generic embodiment of GIFFORD referenced above for the benefit of three-dimensionally printing from a source fed by a filament (as taught by GIFFORD at ¶83). 
This would arrive at wherein the polymer melt is extruded from a nozzle of the print head, the nozzle being coaxial to the longitudinal axis of the print head.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 9, the primary reason for indicating this claim allowable is the prior art fails to provide any teachings, suggestions, motivations, or other rationals to arrive at dispensing other portions of the structure while the ultrasound generating device is in an off state so that the other portions of the structure do not have piezoelectric properties and act as insulators.  
GIFFORD further discloses controlling the print head's acoustic energy intermittently as necessary (¶278).
GIFFORD further teaches using the heat and the agitation to heat and agitate piezo materials (¶284) and creating a product has structure with piezoelectric properties made out of PVDF (¶329).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to with the specific teachings of using piezo materials to look to the portion of ¶329 and incorporate the teachings therefrom for the benefit of creating materials that can stretch and contract (as taught by GIFFORD at ¶329). 
This would generally make obvious dispensing portions of the structure while the ultrasound generating device is in an on state so that the portions of the structure have piezoelectric properties. 
GIFFORD even teaches selectively stopping mixing of materials when printing a plastic part for the benefit of to creating micro sensors that are embedded in the built plastic part (see ¶329). However, this teaching extends to the rotation/spinning of the melt chamber and does not readily lend itself to the acoustic arrangement in Figure 32F. 
The following references are relevant but fail to arrive at the novel feature above:
PG Publication No.  20150174824 similar disclosure to the reference applied above;
PG Publication No.  20190284423's use of PVDF in ¶206;
US Patent No. 10254499's use of "ultrasonic frequencies" and "PDVF"; 
PG Publication No.  20190283319 use of ultrasound (¶25); 
PG Publication No.  20210221056 use of ultrasound (¶25–26); and
PG Publication No.  20200223129 use of ultrasound (¶126).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743